                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:20-cv-175-GCM
                                (3:99-cr-154-GCM-1)

CHARLES EMMANUEL BROWN,                       )
                                              )
                        Petitioner,           )
                                              )             ORDER
        v.                                    )
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                  Respondent.                 )
___________________________________           )

        THIS MATTER comes before the Court on pro se Petitioner’s Motion to Vacate, Set

Aside, or Correct a Sentence Under 28 U.S.C. § 2255, (Doc. No. 1). For the reasons that follow,

the Court finds that this is an unauthorized successive § 2255 petition which must be dismissed

for lack of jurisdiction.

        I.      BACKGROUND

        Petitioner and several co-defendants were indicted in a bank robbery conspiracy. (3:99-

cr-154, Doc. No. 33). Petitioner was charged with 22 counts. He pled guilty to: Count (1),

conspiracy to commit robbery and bank robbery (18 U.S.C. § 371); Count (4), using and

brandishing a firearm during and in relation to a crime of violence, “namely, credit union

robbery” on or about December 16, 1998 (18 U.S.C. § 924(c)(1) and 2); and Count (7), using and

brandishing a firearm during and in relation to a crime of violence, “namely, credit union

robbery” and aiding and abetting on January 29, 1999 (18 U.S.C. §§ 924(c) and 2). (Id.). The

Court accepted his guilty plea, adjudicated him guilty, and sentenced him to 60 months’

imprisonment for Count (1), seven years for Count (4), consecutive, and 25 years for Count (7),


                                                  1
consecutive. (Id., Doc. No. 94); see (Id., Doc. No. 97) (Amended Judgment). Counsel filed a

memorandum brief on direct appeal but addressed the possibility that Petitioner had received

ineffective assistance of counsel. Petitioner did not file a pro se brief. The Fourth Circuit Court

of Appeals affirmed. United States v. Brown, 38 Fed. Appx. 166 (4th Cir. 2002). Petitioner filed a

second appeal in 2013 that was dismissed as untimely. United States v. Brown, 546 Fed. Appx.

328 (4th Cir. 2013).

         Petitioner next filed a § 2255 Motion to Vacate, case number 3:14-cv-458. The Court

dismissed the § 2255 Motion to Vacate with prejudice as time-barred. Brown v. United States,

2014 WL 5361338 (W.D.N.C. Oct. 21, 2014). Petitioner’s appeal was dismissed as untimely.

United States v. Brown, 623 Fed. Appx. 83 (4th Cir. 2015).

         Petitioner filed the instant § 2255 Motion to Vacate on March 5, 2020.1 He argues that his

§ 924(c) convictions must be vacated in light of United States v. Davis, 139 S.Ct. 2319 (2019)

and United States v. Walker, 934 F.3d 375 (4th Cir. 2019).

         II.      LEGAL STANDARDS

         Pursuant to 28 U.S.C. § 2255, a prisoner in federal custody may move the court which

imposed his sentence to vacate, set aside, or correct the sentence if it was imposed in violation of

federal constitutional or statutory law, was imposed without proper jurisdiction, is in excess of

the maximum authorized by law, or is otherwise subject to collateral attack. 28 U.S.C. § 2255(a).

However, “[a] second or successive motion must be certified...by a panel of the appropriate court

of appeals to contain” either:

                (1) newly discovered evidence that, if proven and viewed in light of the
         evidence as a whole, would be sufficient to establish by clear and convincing

         1
           The post-mark date is used here because Petitioner failed to certify the date upon which he surrendered
the petition to prison authorities for mailing. See generally Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing
the prison mailbox rule).
                                                          2
       evidence that no reasonable factfinder would have found the movant guilty of the
       offense; or

              (2) a new rule of constitutional law, made retroactive to cases on collateral
       review by the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h).

       “The court of appeals may authorize the filing of a second or successive application only

if it determines that the application makes a prima facie showing that the application satisfies the

requirements of this subsection.” 28 U.S.C. § 2244(b)(3)(C). In the absence of pre-filing

authorization, a district court lacks jurisdiction to consider a second or successive § 2255

petition. United States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003), abrogated in part on

other grounds by United States v. McRae, 793 F.3d 392 (4th Cir. 2015).

       III.    DISCUSSION

       The instant Motion to Vacate is an unauthorized second or successive § 2255 petition

over which the Court lacks jurisdiction. Petitioner has already filed a § 2255 petition which the

Court denied as untimely, which is considered a merits determination. See Rudisill v. United

States, 2010 WL 4510913 (W.D.N.C. Nov. 2, 2010) (dismissal with prejudice as time-barred is

an adjudication on the merits). Petitioner has now filed another § 2255 petition and he does not

allege that he has received permission from the Fourth Circuit a second or successive § 2255

petition under § 2255(h).

       III.    CONCLUSION

       For the reasons stated herein, the instant § 2255 Motion to Vacate is dismissed as an

unauthorized, successive § 2255 petition over which the Court lacks jurisdiction.

       IT IS, THEREFORE, ORDERED that:

       1.      Petitioner’s § 2255 Motion to Vacate, (Doc. No. 1), is DISMISSED for lack of

                                                 3
     jurisdiction.

2.   IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

     Governing Section 2254 and Section 2255 Cases, this Court declines to issue a

     certificate of appealability. See 28 U.S.C. § 2253(c)(2); Miller–El v. Cockrell,

     537 U.S. 322, 338 (2003) (in order to satisfy § 2253(c), a petitioner must

     demonstrate that reasonable jurists would find the district court’s assessment of

     the constitutional claims debatable or wrong); Slack v. McDaniel, 529 U.S. 473,

     484 (2000) (when relief is denied on procedural grounds, a petitioner must

     establish both that the dispositive procedural ruling is debatable and that the

     petition states a debatable claim of the denial of a constitutional right).


                             Signed: April 14, 2020




                                        4
